DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 1/17/2020. Initialed copies are attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,571,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in Application 16/745,583 are encompassed in the limitations of U.S. Patent No. 10,571,661.
Application 16/745,583
PG PUB 2020/0150401
U.S. Patent No. 10,571,661
Claim 1:
An image capturing optical assembly comprising, in order from an object side to an image side: 



wherein the first lens group comprises, in order from the object side to the image side, 

a first lens element and a second lens element; the second lens group comprises, in order from the object side to the image side, a third lens element, 

a fourth lens element and a fifth lens element; and the third lens group comprises, in order from the object side to the image side, a sixth lens element, a seventh lens element and an eighth lens element; 

wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; 

wherein at least one surface of at least one of the lens elements of the second lens group is aspheric, and at least one surface of at least one of the lens elements of the third lens group is aspheric; 



wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point; 




wherein at least one of the eight lens elements has an Abbe number smaller than 20; 







wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, and 







the following condition is satisfied:
1.30 < Nmax < 1.75


An image capturing optical assembly comprising, in order from an object side to an image side: 



wherein the first lens group comprises, in order from the object side to the image side, 

a first lens element and a second lens element; the second lens group comprises, in order from the object side to the image side, a third lens element, 

a fourth lens element and a fifth lens element; and the third lens group comprises, in order from the object side to the image side, a sixth lens element, a seventh lens element and an eighth lens element; 

wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; 

wherein at least one surface of at least one of the lens elements of the first lens group is aspheric, at least one surface of at least one of the lens elements of the second lens group is aspheric, and at least one surface of at least one of the lens elements of the third lens group is aspheric; 

wherein at least one surface of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element comprises at least one inflection point; 

wherein each of at least two of the eight lens elements has an Abbe number smaller than 23.0; wherein at least one of the first lens element, the second lens element, the third 

wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, a minimum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmin, a focal length of the image capturing optical assembly is f, an entrance pupil diameter of the image capturing optical assembly is EPD, and 

the following conditions are satisfied:
1.30 < Nmax < 1.75
1.20 Nmin < 1.60; and 
1.0 <f/EPD < 1.70.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,571,661 in view of Mihara et al., (US 6,995,922 B2).
Application 16/745,583 and U.S. Patent No. 10,571,661 both claim the limitations of Claim 13 except “An imaging apparatus and an image sensor disposed on an image surface of the image capturing optical assembly.” 
In a related endeavor, Mihara et al., teach an optical apparatus is provided with a zoom optical System (title and abstract) with an image apparatus (camera, Figure 60) comprising the image capture system (see column 12, lines 4-8) and an image sensor (column 12, lines 49-52) disposed on an image surface of the image capturing optical assembly (column 12, lines 49-52). 
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of U.S. Patent No. 10,571,661 .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,571,661 in view of Mihara et al., (US 6,995,922 B2).
Application 16/745,583 and U.S. Patent No. 10,571,661 both claim the limitations of Claim 14 except “An electronic device, comprising: the imaging apparatus..”
In a related endeavor, Mihara et al., teach an optical apparatus is provided with a zoom optical System (title and abstract) with an electronic device, comprising: the imaging apparatus (see column 12, lines 4-8).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of U.S. Patent No. 10,571,661 having the optical apparatus with the teachings of Mihara et al., having an electronic device for the purpose of image capturing.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein the eighth lens element has negative refractive power; the image-side surface of the eighth lens element comprises at least one critical point.”
With respect to Claim 3, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein the image-side surface of the fourth lens element is concave in a paraxial region thereof..”
With respect to Claim 4, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein the object-side surface of the first lens element comprises at least one inflection point.”
With respect to Claim 5, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein there are at least two of the eight lens elements with an Abbe number smaller than 23.0; a focal length of the image capturing optical assembly is f, a focal length of the second lens element is f2, and the following condition is satisfied: -0.55 < f/f2 < 0.55.”
With respect to Claim 6, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied: 0 < (R11-R12)/(R11+R12) < 0.80.
With respect to Claim 7, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein a focal length of the image capturing optical assembly is f, a curvature radius of an object-side surface of one of the lens elements of the image capturing optical assembly is Rf, a curvature radius of an image-side surface of the lens element of the image capturing optical assembly is Rr, and at least one of the lens elements satisfies the following condition: |f/Rf|+|f/Rr| < 0.40.”
With respect to Claim 8, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein a half of a maximum field of view of the image capturing optical assembly is HFOV, a focal length of the image capturing optical assembly is f, an entrance pupil diameter of the image capturing optical assembly is EPD, and the following condition is satisfied: 24.0 < HFOV x EPD/f < 35.0.”
With respect to Claim 9, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein an entrance pupil diameter of the image capturing optical assembly is EPD, a sum of central thicknesses of all the lens elements of the image capturing optical assembly is CT, and the following condition is satisfied: 0.80 < EPD/CT < 2.0.”
With respect to Claim 10, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the image capturing optical assembly is ImgH, a focal length of the image capturing optical assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, a focal length of the sixth lens element is f6, a focal length of the seventh lens element is f7, a focal length of the eighth lens element is f8, a focal length of i-th lens element is fi, a maximum of [f/fil is jf/filmax, and the following conditions are satisfied: 0.80< TL/ImgH < 1.65; and |f/fi|max < 1.50, where i = 1~8.”
With respect to Claim 11, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein a focal length of the image capturing optical assembly is f, a curvature radius of the image-side surface of the eighth lens element is R16; the image-side surface of the eighth lens element comprises at least one critical point, a vertical distance of the critical point on the image-side surface of the eighth lens element and the optical axis is Yc82, and the following conditions are satisfied: 0.3 < f?R16 < 5.0; and 0.01 < Yc82/f < 0.90.”
With respect to Claim 12, though Mihara et al., (US 6,995,922 B2) disclose “image capturing optical assembly of claim 1,” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “wherein each of relative distances between every adjacent lens elements of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element is a constant value, an entrance pupil diameter of the image capturing optical assembly is EPD, an axial distance between the image-side surface of the eighth lens element and an image surface is BL, and the following condition is satisfied:: 2.0 < EPD/BL < 6.2.”

Claims 15-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, though Mihara et al., (US 6,995,922 B2) disclose “An image capturing optical assembly (Figure 4) comprising, in order from an object side to an image side (Figure 4): a first lens group (G2, Figure 4), a second lens group (G3, Figure 4) and a third lens group (G4, Figure 4); wherein the first lens group comprises, in order from the object side to the image side, a first lens element (L21, Figure 4)and a second lens element (L22, Figure 4); the second lens group comprises, in order from the object side to the image side, a third lens element (L31, Figure 4), a fourth lens element (L32, Figure 4) and a fifth lens element (L33, Figure 4); and the third lens group comprises, in order from the object side to the image side, a sixth lens element (L41, Figure 4), a seventh lens element (L42, Figure 4) and wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Figure 4); wherein at least one surface of at least one of the lens elements of the second  lens group is aspheric (L22, Figure 4), and at least one surface of at least one of the lens elements of the third lens group is aspheric; wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point;” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “an eighth lens element; the eighth lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side and comprises at least one inflection point; wherein at least one of the eight lens elements has an Abbe number smaller than 20; wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the image capturing optical assembly is f, and the following conditions are satisfied: 1.30 < Nmax < 1.95; TL/F < 1.60.”  
With respect to claims 16-22, these claims depend on claim 15 and are allowable at least for the reasons stated supra.
With respect to claim 23, though Mihara et al., (US 6995922 B2) disclose “An image capturing optical assembly comprising, in order from an object side to an image side: a first lens group (G2, Figure 4), a second lens group (G3, Figure 4) and a third lens group (G4, Figure 4);wherein the first lens group comprises, in order from the object side to the image side, a first lens element (L21, Figure 4) and a second lens element (L22, Figure 4); the second lens group comprises, in order from the object side to the image side, a third lens element (L31, Figure 4), a fourth lens element (L32, Figure 4) and a fifth lens element (L33, Figure 4); and the third lens group comprises, in order from the object side to the image side, a sixth lens element (L41, Figure 4), a seventh lens element (L42, Figure 4) and wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Figure 4); wherein at least one surface of at least one of the lens elements of the second lens group is aspheric (see G2, Figure 4),” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “an eighth lens element; and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point; wherein at least one of the eight lens elements has an Abbe number smaller than 20; wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the image capturing optical assembly is f, and the following conditions are satisfied: 1.30 < Nmax < 1.95; and TL/f < 1.60.”
With respect to claims 24-29, these claims depend on claim 23 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., (KR20210063888A) disclose an eight lens system.
Son et al., (KR 20210062432A) disclose an eight lens system.
Kim et al., (KR 20200084181A) disclose an eight lens system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Tamara Y. Washington/Patent Examiner, Art Unit 2872

26 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872